Citation Nr: 0723821	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for ganglion, recurrent, dorsum of right wrist.

2. Entitlement to service connection for chronic skin 
condition, claimed as jungle rot. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from October 2003 and January 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. In October 2003 the RO assigned a 10 
percent disability rating for the veteran's service-connected 
ganglion, recurrent, dorsum of right wrist, effective June 
18, 2003.  In January 2004 the RO denied entitlement to 
service connection for jungle rot.

In April 2006, the Board remanded the claim for further 
development.  The remand directives having been completed, 
the claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's recurrent ganglion, dorsum of right wrist, 
is manifested by extension limited to 15 degrees and flexion 
limited to 40 degrees in the major extremity with pain and 
fatigability; neither arthritis nor ankylosis of the right 
wrist is demonstrated.

2.  The evidence does not demonstrate any currently diagnosed 
chronic skin condition resembling jungle rot or other fungal 
conditions.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent ganglion, dorsum of right wrist are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5299-5215 (2006).
2.  A chronic skin condition, including jungle rot, was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
private treatment records, and VA medical records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Increased Rating

The veteran contends that his service-connected right wrist 
disability is more severely disabling than the currently 
assigned 10 percent rating indicates.  Service connection for 
the veteran's ganglion, recurrent, dorsum of right wrist was 
established by rating decision in April 1951 and a 10 percent 
disability rating was assigned, effective December 15, 1950.  
The RO assigned a noncompensable disability rating in April 
1956. In October 2003 the RO increased the veteran's 
noncompensable disability rating to 10 percent disabling, 
effective June 18, 2003.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's ganglion, recurrent, dorsum of right wrist is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5215. Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned. 38 C.F.R. 
§ 4.27 (2006).  Diagnostic Code 5299 identifies 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule. See 38 C.F.R. §§ 4.20, 4.27 
(2006). Diagnostic Code 5215 provides for a 10 percent 
disability rating for limitation of motion of the wrist for 
either the minor or major extremity where dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm. Normal range of motion of the wrist is: 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees. 38 C.F.R. § 4.71, Plate I.

The veteran underwent a VA compensation and pension 
examination in September 2003.  The veteran reported pain, 
stiffness, and limited range of motion in the right wrist.  
He reported difficulty mowing his lawn and holding objects in 
his right hand.  The veteran feels numbness in his hand when 
holding objects for prolonged periods of time. The veteran 
reported a history of non-service connected Dupuytren's 
contractures involving the fourth and fifth digits of the 
right hand, which were surgically corrected.  On examination, 
no swelling, redness, or deformities were noted in either 
hand. The examiner observed limited range of motion in the 
right hand.  The veteran has difficulty making a fist with 
his right hand but he was able to abduct his fingers 
bilaterally without difficultly.  Flexion of the right wrist 
was measured to 40 degrees and extension to 60 degrees with 
pain and grimacing.  X-ray studies of the right wrist 
revealed nothing significant.  The diagnosis was arthralgia. 

In November 2006 the veteran underwent a VA compensation and 
pension examination.  The veteran reported pain in the right 
hand and wrist, especially with cold weather.  He stated the 
fingers of the right hand become fatigued when gripping 
objects longer than fifteen minutes. Performing regular yard 
work and sustained carrying, gripping, or driving for longer 
than fifteen minutes tires the veteran's right wrist.  On 
examination, the dorsum of the right wrist revealed an eight 
centimeter long curved scar from the wrist joint toward the 
thumb.  The scar is well-healed, non-tender, and hypo-
pigmented.  The right wrist extends to 25 degrees with slight 
pain, although extension is limited an additional 10 degrees 
due to pain and fatigability. Flexion of the right wrist was 
measured to 50 degrees with pain.  An additional 10 degrees 
of functional limitation was noted on flexion due to pain and 
fatigability. Adduction of the right wrist was painful at 10 
degrees, with an additional 5 degrees of limitation due to 
pain and fatigability.  The veteran was able to abduct the 
right wrist to 20 degrees with slight pain.  

The examiner noted that a 2003 x-ray did not reveal evidence 
of arthritis. The examiner observed weakness in the veteran's 
right hand grip strength; however, the examiner concluded the 
veteran's grip was most likely weak because of the residuals 
of surgery to release his non-service connected Dupuytren's 
contracture.  The examiner explained that the ganglion 
removal surgery was performed on the dorsal aspect of the 
wrist, while the flexor tendons are on the volar aspect.  The 
examiner concluded that the symptoms that are most likely 
related to the veteran's service-connected ganglion cyst are 
pain and loss of motion. 

Also of record are January 2003 private medical records which 
indicate the veteran underwent surgical release of right hand 
Dupuytren's contracture.  February 2003 treatment records 
indicate the veteran's wound was healing well.  On 
examination, he demonstrated full extension, although he did 
not have full flexion at that time.  Also of record is a 
September 2003 opinion statement from the veteran's private 
physician, who states the veteran experiences pain in his 
hand with prolonged and repeated hand work. 

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his service-connected ganglion, recurrent, dorsum of right 
wrist.  First, the 10 percent disability rating under 
Diagnostic Code 5215 is the maximum schedular evaluation 
available under that Code. Further, the medical evidence 
reveals extension in the right wrist to 25 degrees, although 
extension is limited to 15 degrees because of pain and 
fatigability. It is on this basis that the 10 percent rating 
is supportable.  Flexion is measured to 50 degrees, although 
flexion is further limited to 40 degrees due to pain and 
fatigability.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). The evidence 
shows that the veteran's right wrist disability is manifested 
by pain, fatigability, and limitation of motion. The assigned 
10 percent rating is based on limitation of motion of the 
right wrist. Although Diagnostic Code 5215, under which the 
disability is rated, is based solely on limitation of motion; 
the maximum rating available under that diagnostic code has 
been assigned. See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). For this reason, consideration of the veteran's 
functional limitations does not result in a higher rating.

If the wrist were ankylosed, an increased rating could be 
assigned under Diagnostic Code 5214. However, the medical 
evidence does not reveal ankylosis. See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted) (defining ankylosis 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure"). In this regard, the right wrist 
is not immobile and the veteran is able to perform activities 
such as driving, pushing a lawnmower, and gripping objects. 
Thus, the veteran is not entitled to a 10 percent rating 
pursuant to Diagnostic Code 5214. 

Further, the veteran is not entitled to a rating under 
Diagnostic Codes 5003 and 5010 for arthritis based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Although 
arthralgia, or pain in the joint, was noted in September 
2003; there is no current diagnosis of arthritis. Thus, the 
veteran is not entitled to a 10 percent rating pursuant to 
Diagnostic Codes 5003 and 5010. 

Finally, the veteran is not entitled to a rating under 
Diagnostic Code 7804 for the surgical scar noted on the 
dorsal aspect of the right wrist.  In November 2006 the 
examiner observed an eight centimeter long curved scar from 
the wrist joint toward the thumb. The veteran's scar is well-
healed and non-tender. There is no evidence that the 
veteran's scar is painful on examination. Diagnostic Code 
7804 provides for a 10 percent disability rating for scars 
that are superficial and painful on examination. Thus, the 
veteran is not entitled to a 10 percent rating pursuant to 
Diagnostic Code 7804.  

The Board concludes, therefore, that the criteria for an 
increased disability rating pursuant to 38 C.F.R. § 4. 71a, 
Diagnostic Code 5299-5215 are not met.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is no evidence that the veteran's service-connected 
right wrist disability has resulted in frequent 
hospitalizations during the time period relevant to his June 
2003 claim for an increased disability rating.  The evidence 
of record indicates the veteran is a retired truck driver. 
There is no evidence that the veteran's retirement is related 
to his service-connected right wrist disability. In the 
absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected hypertension 
alone does not place him in a position different from other 
veterans with a 10 percent disability rating.  



Service Connection

The veteran claims service connection for a chronic skin 
condition, claimed as jungle rot, which he contends initially 
manifested in service.  In order to establish service 
connection, three elements must be satisfied.  There must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. 
§ 3.303 (2006); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The first question for consideration in evaluating a direct 
service connection claim is whether the medical evidence 
demonstrates a current disability.  A review of the veteran's 
post-service medical records does not reflect complaints of 
or treatment for a chronic skin condition identified as 
"jungle rot." In a June 2003 written statement to the 
Board, the veteran claimed that he has received treatment for 
jungle rot for forty-five years.  In April 2006 the Board 
remanded the claim and requested that the veteran authorize 
the Board to obtain the aforementioned medical records.  In 
the alternative, the Board requested that the veteran submit 
medical records reflecting a current diagnosis of a chronic 
skin condition, to include jungle rot. The veteran failed to 
reply. 

In the present case, there is no medical evidence reflecting 
a current diagnosis of a chronic fungal skin condition.  
Although the Board notes that the veteran has received 
treatment for several skin cancers, including basal cell 
carcinoma, squamous cell carcinoma, and for actinic 
keratoses; there is no medical evidence which relates the 
aforementioned conditions to service.  And these are not 
considered "jungle rot."  Consequently, the veteran's 
service connection claim must fail.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, no current chronic skin condition, including 
jungle rot, has been demonstrated.  Therefore, entitlement to 
an award of service connection has not been shown.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection and an increased 
disability rating in correspondence dated September 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Notice regarding 
effective dates and increased disability ratings were 
provided to the veteran in October 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, his private and medical 
treatment records, and provided the veteran VA compensation 
and pension examinations in September 2003 and November 2006.  
In October 2006 the Board informed the veteran that 
additional medical evidence was necessary to adjudicate his 
claim and requested that the veteran either authorize the 
Board to obtain these records on his behalf or submit the 
aforementioned medical records on his own behalf.  The 
veteran did not respond.  The veteran has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim.  The evidence is 
not sufficient to require an examination under 38 C.F.R. 
§ 3.159(c)(4)(i).  There is no post-service evidence of 
treatment for jungle rot, and no competent evidence of a 
nexus to disease in service.






ORDER

1. Entitlement to a disability rating in excess of 10 percent 
for ganglion, recurrent, dorsum of right wrist is denied.

2. Entitlement to service connection for chronic skin 
condition, claimed as jungle rot is denied. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


